Mr Justice Baldwin
delivered the opinion of the Court.
This cause has been submitted without argument; It is in all its leading features, both in the points of law which arose and the evidence given at the trial, so similar to the case of Conard vs. The Atlantic Insurance Company, decided by this court at January term 1828, 1 Peters, 386, that we do not think it necessary to enter into an examination of the principles on which the judge submitted the cause to the jury. They appear to us to be in perfect accordance with the opinion delivered in that case, on great deliberation; of the entire correctness of which we do not entertain a doubt.
There is no error in the record of the circuit court, and the judgment is affirmed, with six per cent interest and costs.